DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 3, 2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on April 3, 2020. As directed by the amendment: claims 18 and 35 have been amended, claims 1-16 and 31-33 were previously cancelled, and new claims 36-38 have been added. Claims 17-30 and 34-38 are currently pending in this application.

Claim Objections
Claim 35 is objected to because of the following informalities:  “substance” in line 8 should be corrected to “a substance”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “the substance container” in lines 11 and 12 should be corrected to “the active substance container” to maintain consistency with claim language.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “the system” in lines 13-14 and 18 should be corrected to “the microneedle system” to maintain consistency with claim language.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “elment” in line 17 should be corrected to “element”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “the base plate opening” in line 18 should be corrected to “the opening in the base plate” to maintain consistency with the claim language as presented in line 6.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “the entire substance container” in line 19 should be corrected to “the entire active substance container” to maintain consistency with claim language.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “over element” in line 20 should be corrected to “cover element”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  “the entire substance container” in lines 1-2 should be corrected to “the entire active substance .  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “the base plate opening” in lines 2-3 should be corrected to “the opening in the base plate” to maintain consistency with claim language.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “the cover element thread” in lines 1-2 should be corrected to “the thread on the cover element” to maintain consistency of claim language as presented in claim 35, lines 12-13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-30 and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the storage position" and “the delivery position” in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. The storage position and delivery position in lines 19-20 of the claim appear to be directed to 
Claim 35 also recites the limitation “the delivery position” and "the storage position" in line 21.  There is insufficient antecedent basis for this limitation in the claim. The delivery position and storage position in line 21 of the claim appear to be directed to the positions of the cover element, which has not been set forth previously in the claim. 
Claims 17-30, 34 and 36-38 are also rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35, 29, 30, 34, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genosar, et al. (US 2009/0093772), hereinafter Genosar.

a base plate (rigid lower cover 72), the base plate being at least partially joined to a surgical tape (adhesive patch 79; as noted in par [0071] of the PGPUB of the instant application, “[t]he term surgical tape covers any attachment means suitable for attaching the microneedle system to the skin surface”), 
a frame (PCB 70) directly above (Fig. 7d) and movably connected to the base plate [0084 – As the rigid plate 77 is pulled towards PCB 70 by the contraction of the hydraulic jacks 75, the drug enclosed is gradually expelled], 
a microneedle array (micro-cannula array 17) in the frame for joint movement with the frame [0026 – microneedle assembly 130 is axially translatable, upon rotation of collar 124 of housing 120], 
an active substance container (drug chamber 15) accommodated in the frame (70) [0084 – the drug chamber 15 is formed between the PCB 70 and the flexible upper wall 74] directly above the microneedle array and the base plate (Fig. 7d), 
the base plate (72) having an opening (see annotated Fig. 7d below) for receiving the microneedle array (17) when the frame is linearly displaced in the direction of the opening in the base plate whereby the microneedle array may penetrate the skin of a patient (Fig. 7d) [0085 – the hydraulic jacks 75 and the flexible wall 74 serving as the upper wall of the drug chamber 15 are partly empty or collapsed], the base plate 
a cover element (stainless steel enclosure 78 + rigid plate 77) directly over the substance container (15; Fig. 7d), the cover element being movably connected to the base plate by a thread on the cover element engaged with a complementary thread on the base plate [0085 – stainless steel enclosure 78 surrounding at least the top and sides of the device, wherein said enclosure 78 can also serve as a rotating component used as a switch to activate the device…Said rotating action can also provide a lock/lock release to the dispensing mechanism; though threads are not explicitly disclosed, the stainless steel enclosure would likely be engaged via threading in order to activate the device or lock/unlock the dispensing mechanism when the stainless steel enclosure is rotated],

the cover elment (78 + 77) being in contact with the frame (70) to push the frame in the direction of the base plate opening when the system moves from the storage position to the delivery position [0085 – enclosure 78 serves as a rotating component used as a switch to activate the device and…can also provide a lock/lock release to the dispensing mechanism…a hole is required in the rigid plate 77 so that air trapped…is evacuated as the plate 77 descends] 
and to also move the entire substance container (15) along with the frame (70) from the storage position to the delivery position (Fig. 7d) [0085 – Referring now to Fig. 7d…the hydraulic jacks 75 and the flexible wall 74 serving as the upper wall of the drug chamber 15) are partly empty or collapsed; since the flexible wall is part of the drug chamber is at least partly collapsed, it has moved towards the direction of the base plate], 
since the cover element/enclosure 78 is rotated to act as a switch for either/both activation of the device, regulating dose as well as provide a lock/lock release, the cover element needs to be able to stay in the position that it is rotated to; therefore, the threaded engagement between the cover element and the base plate would be tighter in the delivery position than the storage position, when the cover element has not been rotated at all].

    PNG
    media_image1.png
    409
    816
    media_image1.png
    Greyscale

Regarding claim 29, Genosar discloses the microneedle system according to claim 35, wherein the active substance container is a blow-fill-seal container. The claimed phrase    is being treated as a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
Regarding claim 30, Genosar discloses wherein the active substance container (15) contains one or more substances [0017 – the present invention…is…a delivery device for drugs or other substances], medicinal drugs [0017], active agents, solutions or liquid formulations.
Regarding claim 34, Genosar discloses comprising the active substance container (15), containing active substances in a liquid formulation for use in the intradermal delivery [0017 – a drug reservoir chamber containing a substance to be delivered in fluid connection with a drug administration means; 0018 – drug administration means is selected from the group consisting of cannulas, cannula arrays, exit ports and transdermal patches].
Regarding claim 36 Genosar discloses wherein the entire substance container (15) is spaced from and out of contact with the cover element (78 + 77; at least Fig. 7a shows that the outer wall 74 of the drug chamber 15 is separated from the rigid plate and stainless steel enclosure 78 by hydraulic jacks 75).
Regarding claim 37, Genosar discloses wherein the at least one opening element (75) and the microneedle array (17) are positioned for making simultaneous contact with .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Genosar in view of Moga , et al. (US 2011/0172609), hereinafter Moga.
Regarding claim 17, Genosar discloses the microneedle system according to claim 35, but fails to disclose wherein the frame comprises one or more catch hooks engaged in recesses in the base plate.
However, Moga teaches a microneedle drug delivery device (16) comprising a frame (134), wherein the frame comprises one or more catch hooks (258) engaged in recesses in a base plate (94).
Given the teachings of Moga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Genosar to have one or more hooks engaged in recesses in the base plate, since doing so would effectively enable to microneedle array to be attached to the device [0053].
Regarding claim 22, Genosar discloses the microneedle system according to claim 35, but fails to explicitly disclose wherein the diameter of the microneedle system is at least 10 mm.

Given the teachings of Moga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the microneedle system of Genosar to be at least 10 mm, since doing so would effectively enable the user to conveniently wear the device [0033].
Regarding claim 23, Genosar discloses the microneedle system according to claim 35, but fails to disclose wherein the diameter of the microneedle system is at least 25 mm.
However, Moga teaches a microneedle drug delivery device (16) wherein the diameter of the microneedle system is at least 25 mm [0033].
Given the teachings of Moga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the microneedle system of Genosar to be at least 25 mm, since doing so would effectively enable the user to conveniently wear the device [0033].
Regarding claim 24, Genosar discloses the microneedle system according to claim 35, but fails to disclose wherein the diameter of the microneedle system is at least 50 mm.
However, Moga teaches a microneedle drug delivery device (16) wherein the diameter of the microneedle system is at least 50 mm [0033].
Given the teachings of Moga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter 
Regarding claim 25, Genosar discloses the microneedle system according to claim 35, but fails to disclose wherein the height of the microneedle system is no more than 30 mm.
However, Moga teaches a microneedle drug delivery device (16) wherein the height of the microneedle system is no more than 30 mm [0033].
Given the teachings of Moga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the microneedle system of Genosar to be no more than 30 mm, since doing so would effectively enable the user to conveniently wear the device [0033].
Regarding claim 26, Genosar discloses the microneedle system according to claim 35, but fails to disclose wherein the height of the microneedle system is no more than 20 mm.
However, Moga teaches a microneedle drug delivery device (16) wherein the height of the microneedle system is no more than 20 mm [0033].
Given the teachings of Moga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the microneedle system of Genosar to be no more than 20 mm, since doing so would effectively enable the user to conveniently wear the device [0033].
Regarding claim 27, Genosar discloses the microneedle system according to claim 35, but fails to disclose wherein the height of the microneedle system is no more than 10 mm.

Given the teachings of Moga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the microneedle system of Genosar to be no more than 10 mm, since doing so would effectively enable the user to conveniently wear the device [0033].
Regarding claim 28, Genosar discloses the microneedle system according to claim 24, but fails to disclose wherein the height of the microneedle system is no more than 10 mm.
However, Moga teaches a microneedle drug delivery device (16) wherein the height of the microneedle system is no more than 10 mm [0033].
Given the teachings of Moga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the microneedle system of Genosar to be no more than 10 mm, since doing so would effectively enable the user to conveniently wear the device [0033].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Genosar in view of Yue, et al. (US 2014/0257190), hereinafter Yue.
Regarding claim 18, Genosar discloses the micro needle system according to claim 35, and wherein the base plate (11) has a peripheral projection (Figs. 1b and 4a; wall at 11) which includes the base plate opening (Fig. 4a), the base plate having an edge (Fig. 4a; edge near 11) and wherein the cover element and base plate may be connected by threads [0134], but fails to explicitly disclose the peripheral projection 
However, Yue teaches a microneedle injection device having a base plate (3) with a thread (8) on the outer side of the edge of the base plate which is complementary to the thread (21) of a cover element (17).
Given the teachings of Yue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify base plate of Genosar to have a complementary thread to the cover element, since doing so would provide a secure connection.
Regarding claim 19, Genosar discloses the microneedle system according to claim 35 and that the cover element is connected to the base plate by threads [0134], but fails to explicitly disclose wherein the cover element thread is located on a bottom side of the cover element and comprises a peripheral thread.
However, Yue teaches a microneedle injection device having a cover element (17) with threading (21) that is located on a bottom side of the cover element and comprises a peripheral thread.
Given the teachings of Yue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify cover element of Genosar to have a peripheral thread located on a bottom side of the cover element, since doing so would provide a secure connection.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Genosar in view of Bernstein, et al. (US 2011/0105952), hereinafter Bernstein.

However, Bernstein teaches that instructions may be provided in any form recognizable by one of ordinary skill in the art as a suitable vehicle for containing instructions for example, written or published, verbal, audible (e.g., telephonic), digital, optical, visual (e.g., videotape, DVD, etc.) or electronic communications, provided in any manner [0291].
Given the teachings of Bernstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover element of Genosar to include markings to define how the microneedle system would be transferred from the storage position to the delivery position, since doing so would effectively facilitate the use of the device to a new user.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Genosar in view of Genosar (US 2010/0179473), hereinafter Genosar ‘473.
Regarding claim 2, Genosar discloses the microneedle system according to claim 35, but fails to disclose wherein the surgical tape (79) is protected by a protective film.
However, Genosar ‘473 teaches a drug delivery apparatus (10) having an adhesive layer (17) for attaching the apparatus to the skin of a patient, wherein the 
Given the teachings of Genosar ‘473, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive patch of Genosar with a protective film as taught by Genosar ‘473, since doing so would effectively protect the adhesive patch from exposure to dust and dirt so that the adhesion of the patch is not negatively affected.

Response to Arguments
Applicant’s arguments, filed April 3, 2020, have been fully considered and are persuasive in that the prior art, as applied, does not disclose the claimed invention as currently amended (Remarks, pgs. 6-8).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Genosar, et al. (US 2009/0093772).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WL/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783